******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
CARLOS RAMOS v. J.J. MOTTES COMPANY ET AL.
                (AC 35671)
                 Bear, Sheldon and Harper, Js.*
        Argued March 19—officially released June 10, 2014

  (Appeal from Superior Court, judicial district of
  Hartford, Hon. Jerry Wagner, judge trial referee.)
  Kirk D. Tavtigian, Jr., for the appellant (named
defendant).
  Clifford S. Thier, for the appellee (plaintiff).
                         Opinion

   BEAR, J. The defendant J.J. Mottes Company1 (Mot-
tes) appeals from the trial court’s order granting the
motion filed by the plaintiff, Carlos Ramos, to open the
summary judgment that had been rendered in favor of
Mottes.2 On appeal, Mottes’ sole claim is that the court
did not have the authority to open the judgment either
(1) pursuant to Practice Book § 17-4A because the
motion to open was filed more than ten days after
judgment was rendered, or (2) because the motion to
open, in effect, was a motion to reargue, and it was
filed more than twenty days after judgment was ren-
dered. We conclude that plaintiff’s claim concerning
the court’s alleged lack of authority is without merit,
and we, therefore, affirm the judgment of the trial court.
   The relevant procedural history is as follows. Ramos
filed his complaint on December 17, 2009, and, on March
1, 2010, he filed an amended writ and summons. On
August 3, 2010, Mottes filed a motion for summary judg-
ment on all counts of the complaint that were directed
at it, namely, counts one, three, five, seven, nine, and
eleven, which the court granted, without objection, on
September 13, 2010. On November 9, 2010, approxi-
mately two months after the judgment was rendered,
Ramos filed a motion to open the judgment, to which
Mottes filed a timely objection.3 On February 23, 2012,
the court overruled Mottes’ objection, and granted
Ramos’ motion to open the judgment.4 This appeal
followed.
   The sole issue raised in this appeal by Mottes is
whether the trial court had the authority to open the
summary judgment that had been rendered in its favor;
we therefore do not consider the merits of the court’s
action, but only its authority to act. Mottes claims that
the court was without the authority to open the judg-
ment for two reasons. It argues that a motion to open
a summary judgment is equivalent to a motion for a
new trial, and, therefore, pursuant to Practice Book
§ 17-4A, the motion to open has to be filed within ten
days of the issuance of judgment. Mottes also argues
that, in this particular case, the motion to open was
equivalent to a motion to reargue, and, therefore, under
‘‘the Practice Book,’’ the motion had to be filed within
twenty days of judgment.5 Ramos argues that, pursuant
to General Statutes § 52-212 and Practice Book § 17-4,
the court unquestionably had the authority to open the
judgment within four months of its rendering.6 We con-
clude that the court had the authority to open the judg-
ment pursuant to General Statutes § 52-212a.
   ‘‘Our analysis of the statute is guided by [General
Statutes] § 1-2z and principles of statutory construction.
. . . Thus, we begin with the text of § 52-212a, which
provides in relevant part: ‘Unless otherwise provided
by law and except in such cases in which the court
has continuing jurisdiction, a civil judgment or decree
rendered in the Superior Court may not be opened or
set aside unless a motion to open or set aside is filed
within four months following the date on which it was
rendered or passed. . . .’ This statutory limitation
‘operates as a constraint, not on the trial court’s jurisdic-
tional authority, but on its substantive authority to adju-
dicate the merits of the case before it.’ ’’ (Citation
omitted; footnote omitted.) Nelson v. Dettmer, 305
Conn. 654, 673, 46 A.3d 916 (2012).
   In determining whether § 52-212a applies to the ren-
dering of a summary judgment, we are guided by the
plain language of the statute and our precedent. Under
the plain language of the statute, a trial court has the
authority to open a civil judgment within four months
following the entry of judgment. In Nelson, our Supreme
Court held that ‘‘the trial court had the authority to
entertain the plaintiff’s motion [to set aside a summary
judgment in accordance with § 52-212a].’’ Id., 681. It
explained that, pursuant to § 52-212a, ‘‘[a] decision
granting a motion for summary judgment would satisfy
[the statutory] definition of ‘judgment’ as summary judg-
ment is a final judgment. See Practice Book § 61-2 (judg-
ment ‘rendered on an entire complaint, counterclaim
or cross complaint . . . by summary judgment . . .
shall constitute a final judgment’). It is therefore clear
that the four month period under § 52-212a . . .
begin[s] when the trial court grant[s] a motion for sum-
mary judgment.’’ Id., 674.
   We also are guided by Pekera v. Purpora, 273 Conn.
348, 869 A.2d 1210 (2005). In Pekera, the defendant had
filed a motion for summary judgment, and the plaintiffs,
in opposing the motion for summary judgment, had
discussed filing an amended complaint. Id., 352–53. The
trial court rendered summary judgment in favor of the
defendant and declined to consider the plaintiffs’ argu-
ment regarding an amended complaint. Id., 353. On
appeal to this court, the plaintiffs had claimed, in part,
that the trial court erred in failing to allow them to
amend their complaint. See Pekera v. Purpora, 80 Conn.
App. 685, 693, 836 A.2d 1253 (2003), aff’d, 273 Conn.
348, 869 A.2d 1210 (2005). This court affirmed the judg-
ment of the trial court. Id., 694. After our Supreme Court
granted to the plaintiffs certification to appeal, that
court, affirming the decision of the Appellate Court,
‘‘criticized [the] plaintiff[s] who did [not] move to open
[the] judgment . . . to amend [their] complaint after
summary judgment had been granted.’’ W. Horton &
K. Knox, 1 Connecticut Practice Series: Connecticut
Superior Court Civil Rules (2013-2014 Ed.) § 17-4,
authors’ comments, p. 840. Our Supreme Court
explained that, after the trial court had rendered sum-
mary judgment, ‘‘[t]he plaintiffs could have filed a
motion to open the judgment for the purpose of restor-
ing the case to the docket and amending the complaint
after the court had granted defendant’s motion and
rendered judgment thereon. See Practice Book § 17-4.
They chose not to do so, however.’’ (Footnote omitted.)
Pekera v. Purpora, supra, 273 Conn. 358.
   Accordingly, on the basis of the clear language of
§ 52-212a, guided by our relevant precedent, we con-
clude that the court had the authority to open the sum-
mary judgment.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     J.C. Concrete, LLC, also is named as a defendant in this case. It is not,
however, a party to this appeal.
   2
     Although the granting of a motion to open generally is not a final judgment
for purposes of an appeal, an appeal properly will lie from the granting of
such a motion where, as here, the appellant is challenging the authority of
the trial court to grant the motion. See Solomon v. Keiser, 212 Conn. 741,
747–48, 562 A.2d 524 (1989); Connecticut Light & Power Co. v. Costle, 179
Conn. 415, 418, 426 A.2d 1324 (1980); see also Nelson v. Dettmer, 305 Conn.
654, 672, 46 A.3d 916 (2012).
   3
     On November 29, 2010, the court ordered the parties to schedule argu-
ment. The record does not reveal the reason for the parties’ delay in claiming
the matter for argument, however.
   4
     Mottes asserts in its appellate brief that the motion to open and the
court’s order thereon relate only to count seven of Ramos’ complaint. We
are unable to verify this assertion, however, and Ramos offered no response
to it in his brief. Ramos’ motion to open provided: ‘‘Plaintiff hereby respect-
fully moves this court to [open] its ruling granting summary judgment in
the plaintiff’s case against defendant J.J. Mottes. Said ruling was made by
this court on September 13, 2010.’’ The court’s decision provided: ‘‘The
defendant’s objection to the plaintiff’s motion to [open] this court’s granting
of the defendant’s motion for summary judgment, which objection is based
on timeliness, is overruled because the plaintiff’s motion was filed within
four months of that ruling.’’
   5
     Mottes has not cited a particular provision of the Practice Book in making
this argument.
   6
     Ramos’ counsel incorrectly argues that the court has the authority pursu-
ant to General Statutes § 52-212, which applies to default judgments or
nonsuits, neither of which apply to the rendering of summary judgment. He
also argues, however, the applicability of Practice Book § 17-4.